Brown, J.,
dissents and votes to reverse the order insofar as appealed from, and grant the motion to amend the petitions, with the following memorandum. I do not agree that the holding of the Court of Appeals in Grant Co. v Srogi (52 NY2d 496) does not govern the instant case. In Grant Co. {supra), it was argued by the respondent tax commissioner that even if a reduction in the assessments in that case were warranted, it was nonetheless error for the court to have granted relief in excess of what had been requested in the petitions. In support of his position, the tax commissioner relied primarily upon People ex rel. Interstate Land Holding Co. v Purdy (206 App Div 606, affd 236 NY 609), *601in which a closely divided Court of Appeals had held that relief in a tax review proceeding is limited to the amount requested in the petition. The Court of Appeals in Grant Co. (supra) concluded that the time had come to overrule Purdy and stated (52 NY2d 496, 512-513, supra):
“In New York, both by statute (Real Property Tax Law, § 306) and under our Constitution (NY Const, art XVI, § 2), real property may not be assessed in excess of its full value. Indeed, it is the very purpose of a tax review proceeding ‘to arrive at a fair and realistic value of the property involved.’ (Matter of Great Atlantic & Pacific Tea Co. v Kiernan, 42 NY2d 236, 242, supra; see, also, Matter of Merrick v Board of Assessors of Nassau County, 45 NY2d 538.) Moreover, because the Real Property Tax Law relating to assessment review proceedings is remedial in character, it should be construed in such a way that the taxpayer’s right to have his assessment reviewed and the appropriate relief granted should not be defeated by a pleading technicality. (Matter of Great Eastern Mall v Condon, 36 NY2d 544; People ex rel. New York City Omnibus Corp. v Miller, 282 NY 5, 9.)
“It has long been the rule that the primary purpose of the tax petition is to give notice to the taxing authority so that it may take such steps as may be advisable to defend the claim. (Stuyvesant v Weil, 167 NY 421, 425; Foley v D’Agostino, 21 AD2d 60, 62-63.) That being the case, where adequate notice has been given, we see no good reason to adhere blindly to a rule which precludes a court from granting the relief justified by the proof. Aside from being prevented from collecting a tax which has been found to be excessive, the commissioner has not alleged, let alone proven, any prejudice suffered by the city as a result of the assessments being reduced below the amounts requested in the petitions. It is consistent with the general purpose of these proceedings and with the legislative mandate that property not be assessed in excess of full value that relief not be limited to the reduction claimed in the petition. Thus, we hold that where the evidence establishes a value lower than that alleged in the petition, a court can reform the petition to conform with the proof and order the appropriate reduction.”
In light of the foregoing language and the fact that respondents herein do not claim prejudice if the petition is amended, I am of the view that Special Term abused its discretion in denying the amendments sought.